Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered February 24, 1998, convicting defendant, after a jury trial, of robbery in the first degree (two counts) and robbery in the second degree (two counts), and sentencing him to four concurrent terms of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence warranted a reasonable inference that the unapprehended participant in the crime had taken his knife halfway out of his pocket as a means of displaying it for the purpose of intimidating the victims. Therefore, the evidence established the element of threatened use of a dangerous instrument (Penal Law § 160.15 [3]) for purposes of robbery in the first degree (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). We have considered and rejected *154defendant’s remaining arguments. Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.